Beck, J.
Under the terms of the contract set forth in the statement of facts, the teacher, the plaintiff in this case, was' entitled to receive $40 per month as his entire compensation, and he wks not entitled to any additional pay from the county-school fund, of either the County of Franklin or the County of Stephens The Board of Education of Stephens County had authority, under the provisions of § 1370 of the Political Code, to make employment of teachers at a salary; and when Palmer accepted this, it was in lieu of the right to participate in the common-school fund which, in proportion to the attendance of pupils upon the school, he could have claimed in the absence of a contract to teach at a salary. The school taught by the plaintiff was located near the county line of Stephens and Franklin counties; and § 1378 of the Political Code provides in such cases, that, “when a common school is located near a county line, children from an adjoining county may, by consent of the county boards of the respective counties, lie permitted to altend the school. In such cases the teacher shall make out two accounts, one against each county board, in amount proportioned to the number of children in the school from the respective counties.” Under the provisions from that part of the section just ([noted, while it was the duty of the teacher to make out two accounts, one against the board of Franklin county as well as one against the hoard of Stephens county, he was not entitled to receive any portion of the common-school fund from either county in addition to the salary stipulated in the contract; and inasmuch as’ payments amounting in the aggregate to $100.21 were actually made to him by the. county school commissioner of Franklin county, upon the approval of the county school commissioner of Stephens county, the. amount so paid should have been treated as a credit upon the amount of salary due for three months teaching; and a verdict for the full amount of the salary stipulated in the contract, without allowance of such credit, was unauthorized by the evidence.
Under the ruling which we have made above, it is unnecessary to consider the question as to whether the contract which is under consideration was entire and of such a character that the plaintiff was not entitled to recover unless he had completed the term of five months during which he had agreed to teach; because in the answer of the defendant it is distinctly admitted that defendant *665,was indebted to the plaintiff in the sum of $19.79, which was the aggregate amount of the salary contracted to be paid for a period of three months, diminished by the amount which the teacher had received from the county school commissioner of Franklin county..

Judgment reversed.


All the Justices concur.